     Case 3:21-cv-00314-HEH Document 1 Filed 05/18/21 Page 1 of 6 PageID# 1




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

JOSHUA BULLOCK,                                )
                                               )
Plaintiff,                                     )
                                               )
v.                                             )             Civil Action No.:
                                               )
ZHUMAMIDIN ABDULLAEV,                          )
                                               )
Defendant.                                     )


                                          COMPLAINT

        COMES NOW the Plaintiff Joshua Bullock, by counsel, and for his Complaint seeking

judgment and damages against Defendant Zhumamidin Abdullaev, states as follows:

                                 I. JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this action and the Defendant pursuant to:

                a.      28 U.S.C. § 1332, because the Plaintiff is a citizen and resident of the

        Commonwealth of Virginia; the Defendant is a citizen and resident of the Commonwealth

        of Pennsylvania; and the amount in controversy exceeds the sum of $75,000.00 exclusive

        of interest and costs.

                b.      Va. Code § 328.1(a)(3), because the Defendant committed a tortious act

        within the Commonwealth that caused injury to the Plaintiff within the Commonwealth.

        2.      Venue is proper pursuant to:

                a.      28 U.S.C. § 1391, because jurisdiction is founded on diversity of

        citizenship and the motor vehicle collision giving rise to the Plaintiff’s causes of action

        occurred in Chesterfield County, Virginia.




                                                   1
    Case 3:21-cv-00314-HEH Document 1 Filed 05/18/21 Page 2 of 6 PageID# 2




               b.     Eastern District of Virginia Local Rule 3(B)(4) and 3(C), because the motor

       vehicle collision occurred in Chesterfield County, Virginia.

                                           II. PARTIES

       3.      Plaintiff Joshua Bullock is an individual and, for all times relevant to this action, a

resident and domiciliary of the Commonwealth of Virginia.

       4.      Defendant Zhumamidin Abdullaev is an individual and, for all times relevant to

this action, a resident and domiciliary of the Commonwealth of Pennsylvania.

                                III. FACTUAL ALLEGATIONS

       5.      On October 15, 2020, Mr. Bullock was a passenger in a 2003 Mazda 6 traveling

east on Ruffin Mill Road in the right lane. Mr. Abdullaev was the driver of a tractor-trailer and

was also traveling eastbound on Ruffin Mill Road, in the center lane.

       6.      The Mazda 6 in which Mr. Bullock was travelling was being driven at safe speed,

per the speed limit of 45 miles per hour. However, Mr. Abdullaev attempted to turn right onto

Woods Edge Road from the center lane, slashing across two lanes of traffic and driving directly

into the path of the Mazda 6. The driver could do nothing to avoid the crash:




                                                 2
    Case 3:21-cv-00314-HEH Document 1 Filed 05/18/21 Page 3 of 6 PageID# 3




       7.      The following pictures captured from police body cam confirm the circumstances

and reflect the severity of the crash:




                                              3
    Case 3:21-cv-00314-HEH Document 1 Filed 05/18/21 Page 4 of 6 PageID# 4




       8.       As a result of the crash, the Mazda 6 sustained significant damage, was deemed a

total loss, and had to be towed from the scene.

       9.       Chesterfield Fire & EMS responded to the scene of the accident. Mr. Bullock was

loaded into an ambulance via stretcher and a c-collar was put into place. Mr. Bullock was then

transported via ambulance to CJW Medical Center, where he was diagnosed with acute chest

wall, neck, and back pain.

       10.      As a result of the crash, Mr. Bullock suffered from injuries to his cervical spine,

lumbar spine, chest wall, and knees. These injuries caused Mr. Bullock significant neck, chest,

back, knee, and right shoulder pain. Mr. Bullock also suffered from memory loss, depressed

mood, headaches, and lightheadedness as a result of the crash.

                                       IV. LEGAL CLAIM
                                            Negligence

       11.      Mr. Bullock re-alleges and reincorporates the preceding paragraphs as if fully set

forth herein.


                                                  4
    Case 3:21-cv-00314-HEH Document 1 Filed 05/18/21 Page 5 of 6 PageID# 5




       12.     At all relevant times, Mr. Abdullaev had a duty to follow the rules of the road, and

specifically to exercise ordinary care in the operation of his vehicle and to pay full time and

attention to the roadway.

       13.     Tractor-trailer vehicles are inherently dangerous and require the driver to maintain

control and pay close attention to the roadway to avoid serious injury or death to other motorists.

       14.     Mr. Abdullaev failed to use ordinary care and otherwise breached his duties by

attempting an improperly wide right turn across two lanes of traffic and by failing to pay attention

to the traffic conditions on Ruffin Mill Road, thereby endangering Mr. Bullock and others on the

roadway. Particularly, Mr. Abdullaev attempted this improper right turn by driving directly into

the Mazda 6’s path.

       15.     Mr. Abdullaev’s careless driving exposed Mr. Bullock to needless and avoidable

harm and was, in fact, the sole proximate cause of the collision between his tractor-trailer and the

Mazda 6.

       16.     The collision between Mr. Abdullaev’s tractor-trailer and the Mazda 6 caused

significant damage to the Mazda and caused serious personal injury to Mr. Bullock. In particular,

Mr. Bullock suffered injuries to his neck, cervical spine, lumbar spine, back, chest, right shoulder,

and both knees. Mr. Bullock also experienced concussion-like symptoms, including headaches,

memory loss, depressed mood, and lightheadedness.

       17.     But for Mr. Abdullaev’s carelessness and negligence, Mr. Bullock would not have

sustained the injuries which are the subject of this lawsuit.

       18.     In summary, as a direct and proximate result of Mr. Abdullaev’s negligence, Mr.

Bullock suffered bodily injuries, physical pain and mental anguish, past, present, and that which

he may be reasonably expected to suffer in the future; associated humiliation and embarrassment;



                                                  5
    Case 3:21-cv-00314-HEH Document 1 Filed 05/18/21 Page 6 of 6 PageID# 6




inconvenience, past, present, and that which he may be reasonably expected to suffer in the future;

medical expenses, past, present, and that which he may be reasonably expected to suffer in the

future.

                                       V. PRAYER FOR RELIEF

          WHEREFORE, the Plaintiff, Joshua Bullock, respectfully prays for judgment and award

of execution against the Defendant, Zhumamidin Abdullaev, in the sum of $250,000.00 (TWO-

HUNDRED AND FIFTY THOUSAND DOLLARS) or in such greater amount to be determined

at trial, as well as costs, prejudgment interest, attorneys fees’ and such other relief that the Court

may deem appropriate.

                                                VI. JURY DEMAND

          Plaintiff requests a trial by jury.

Respectfully filed,
JOSHUA BULLOCK
______________/s/____________
Seth R. Carroll (VSB No. 74745)
Commonwealth Law Group
3311 West Broad Street
Richmond, VA 23230
Phone: (804) 999-9999
Facsimile: (866) 238-6415
scarroll@hurinva.com




                                                    6
